DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A response to Election/Restriction was received from applicant on 12/21/2021.
Claims 1-28 are remaining in the application with claims 29-63 now canceled.
Election/Restrictions
4.	Applicant has elected, without traverse, the invention of Group I directed to claims 1-28 and has canceled claims 29-63 drawn to the previously claimed inventions of Groups II and III.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-6 and 11-28 are rejected under 35 U.S.C. 103 as being unpatentable over D1: Macfarlane (US 2018/0208286 A1), cited by applicant, in view of D2: Railey (TW 2012/026739 A), also cited by applicant.  
Regarding claim 1, paragraphs [0036] ~ [0038] and [0101] ~ [0108] of the specification and Figures 1~16 of D1 disclose a watercraft comprising: a hull (corresponding to element 11 in D1), a propulsion system (corresponding to element 4 in Figures 1~5 of D1) configured to propel the watercraft in electric mode (corresponding to element 3 in D1), hybrid-electric mode, or selectively in either electric mode or hybrid-electric mode; and an energy storage system (corresponding to element 3 in D1) for providing electrical energy to the propulsion system, the energy storage system comprising a plurality of battery packs (corresponding to element 75 in Figure 12 of D1) integrated into the hull, wherein each battery pack of the plurality comprises D1) enclosing the one or more battery cells, and at least one compliant layer (corresponding to elements 84 and 85 in Figure 12 of D1) between the housing and the one or more battery cells, wherein the at least one compliant layer is configured to reduce transmission of vibrations from the hull to the one or more battery cells. D1 does not explicitly disclose the technical features “hull providing an internal volume to accommodate shipboard systems, cargo, personnel, or a combination thereof”, nor “a plurality of battery packs integrated into the hull.” However, Figures 1~3 of D2 disclose a hull (corresponding to element 102 in D2) providing an internal volume to accommodate shipboard systems, cargo and/or personnel (considered to include any watercraft system/material stored in the internal volume), wherein the hull comprises an outer hull (corresponding to element 104 in D2) defining a hull cavity and a plurality of internal braces (one or more recessed portions 112 and 212 in Figures 1~3 of D2 form the supporting frame so as to support the batteries 114, the motor controller boards 116, and the motors 118) attached to the outer hull and extending inward therefrom into the hull cavity; a plurality of battery (corresponding to element 114 in D2) packs are positioned in the hull cavity between the internal braces (corresponding to elements 112 and 212 in D2). Since both D1 and D2 are in the same technical field of “watercrafts” and disclose “battery packs,” both have relevance in the same technical field as watercraft and involve similar problems to be solved, functions, and effects as watercraft.  Therefore, a person having ordinary skill in the art would foresee combining the technical feature of “battery packs” in D2 with the “watercraft” in D1 to improve upon the device for power storage/generation and enhance the versatility of the device as would have been recognized by one of ordinary skill in the art.
Regarding claim 2, the additional technical feature therein is disclosed in both D1 and D2.  D1 discloses that the at least one compliant layer (elements 84 and 85, Figure 12 of D1) is positioned against a first surface (element 75, Figure 12 of D1) of a first battery cell (element 75, Figure 12 of D1) of the one or more battery cells, and the sealed housing includes a positive lug D1) electrically coupled to a positive terminal of the one or more battery cells and a negative lug flange (corresponding to the electrical port 80 in Figure 12 of D1) electrically coupled to a negative terminal of the one or more battery cells. The choice of the form of the terminal, 1.e., the positive and negative lug flanges, 1s a simple modification of the prior art and an obvious combination of D1 and D2, and thus claim 2 is considered obvious as a design choice as would be recognized by one of ordinary skill in the art.
Regarding claim 3, the additional technical feature therein is disclosed in both D1 and D2.  D1 discloses that the at least one compliant layer (elements 84 and 85, Figure 12 of citation 1) is substantially co-extensive with the surface of the first battery cell (element 75, Figure 12 of citation 1).  Hence, claim 3 is considered obvious as a design choice as would be recognized by one of ordinary skill in the art.
Regarding claim 4, the additional technical feature therein is disclosed in both D1 and D2.  D1 discloses that the at least one compliant layer (elements 84 and 85, Figure 12 of D1) separates one or more of the plurality of battery cells from any adjacent battery cells (element 75, Figure 12 of D1). The choice of the position of the compliant layer is a simple modification of the prior art and an obvious combination of D1 and D2, and thus claim 4 is obvious as a design choice as would be recognized by one of ordinary skill in the art.
Regarding claim 5, the additional technical feature therein is disclosed in both D1 and D2.  Figure 12 of D1 discloses the selection of the battery cells (75) and electrical ports (80). The choice of the electrical coupling of the battery packs, i.e., positive terminals of each of the plurality of battery cells of an individual battery pack are electrically coupled to one another and negative terminals of each of the plurality of battery cells of the individual battery pack are electrically coupled to one another internal to the housing of the individual battery pack, is a simple modification of the prior art and an obvious combination of D1 and D2, and thus claim 5 is obvious as a design choice as would be recognized by one of ordinary skill in the art.
D1 and D2.  Paragraph [0107] of the specification of D1 discloses that “The batteries 75 are preferably pouch or prismatic tvpe as shown, but may be cylindrical.” The choice of the form and position of the battery cells, i.e., enclosed in a vacuum bag and wherein the at least one complaint layer comprises a first compliant layer between the vacuum bag and the sealed housing, is a simple modification of the prior art and an obvious combination of D1 and D2, and thus claim 6 is obvious as a design choice as would be recognized by one of ordinary skill in the art.
Regarding claim 11, the additional technical feature therein is disclosed in both D1 and D2.  Figure 12 of D1 discloses that the hull comprises an outer hull (85) and wherein at least one of the plurality of battery packs (75) is integrated with the outer hull. The choice of the position of the battery packs is a simple modification of the prior art and an obvious combination of D1 and D2, and thus claim 11 is obvious as a design choice as would be recognized by one of ordinary skill in the art.
Regarding claim 12, the additional technical feature therein is disclosed in both D1 and D2.  Figures 1~18 of D2 disclose that the hull comprises an outer hull (corresponding to element 104 in D2) and an inner hull (corresponding to element 112 in D2), and wherein at least one of the plurality of battery packs (corresponding to element 114 in D2) is positioned between the outer hull and the inner hull. Hence, claim 12 is obvious as a design choice as would be recognized by one of ordinary skill in the art.
Regarding claim 13, the additional technical feature therein is disclosed in both D1 and D2.  Figures 1~3 of D2 disclose that at least one of the plurality of battery packs (114) is located in a ballast compartment (corresponding to element 112 in D2) or another wet area of the watercraft. The choice of the position of the battery packs, i.e., located in a ballast compartment or another wet area of the watercraft, is a simple modification of the prior art and an obvious combination of D1 and D2, and thus claim 13 is obvious as a design choice as would be recognized by one of ordinary skill in the art.
D1 and D2. Paragraph [0107] of the specification of D1 discloses that “The batteries 75 are preferably pouch or prismatic tvpe as shown, but may be cylindrical.” The choice of the way of storing the fuel of the propel system, i.e., a fuel tank, is a simple modification of the prior art and an obvious combination of D1 and D2, and thus claim 14 is obvious as a design choice as would be recognized by one of ordinary skill in the art.
Regarding claim 15, the additional technical feature therein is disclosed in both D1 and D2.  Figure 3 of D2 discloses that at least one of the plurality of battery packs (114) is integrated into the hull (104) at a location which is below a waterline (corresponding to element 202 in D2) of the vessel when the vessel is operated in displacement mode. The choice of the position of the battery packs is a simple modification of the prior art and an obvious combination of citations D1 and D2, and thus claim 15 is obvious as a design choice as would be recognized by one of ordinary skill in the art.
Regarding claim 16, the additional technical feature therein is disclosed in both D1 and D2.  Figure 3 of D2 discloses that the at least one of the plurality of battery packs (114) is located at the bilge (corresponding to element 204 in citation 2) of the vessel. The choice of the position of the battery packs is a simple modification of the prior art and an obvious combination of D1 and D2, and thus claim 16 is obvious as a design choice as would be recognized by one of ordinary skill in the art.
Regarding claim 17, the additional technical feature therein is disclosed in both D1 and D2.  Figures 1~3 of D2 disclose that the hull comprises an outer hull (corresponding to element 104 in D2) and an internal brace (one or more recessed portions 112 and 212 in Figures 1~3 of D2 form the supporting frame so as to support the batteries 114, the motor controller boards 116, and the motors 118) attached to and extending from an inner surface of the outer hull, the internal brace (112, 212) having a height above the inner surface of the outer hull. The choice of the position of the brace is a simple modification of the prior art and an obvious combination of 
Regarding claim 18, the additional technical feature therein is disclosed in both D1 and D2.  Figures 1~3 of D2 disclose that at least one of the plurality of battery packs (114) is contained below the height of the internal brace (112, 212). The choice of the position of the battery packs is a simple modification of the prior art and an obvious combination of D1 and D2, and thus claim 18 is obvious as a design choice as would be recognized by one of ordinary skill in the art.
Regarding claim 19, the additional technical feature therein is disclosed in D1 and D2. Figures 1~3 of D2 disclose that a pair of battery packs (114) is integrated into the hull (104) on opposite sides of the internal brace. The choice of the number and the position of the battery packs, i.e., a second battery pack of the battery packs is integrated into the hull on opposite sides of the internal brace, is a simple modification of the prior art and an obvious combination of D1 and D2, and thus claim 19 is obvious as a design choice as would be recognized by one of ordinary skill in the art.
Regarding claim 20, the additional technical feature therein is disclosed in both D1 and D2.  Figure 3 of D2 discloses that the batteries 114, motor controller boards 116, and the motors 118 are electrically connected through the internal brace (112). The choice of the form of the connection of the battery packs, i.e., the pair of battery packs are electrically connected to one another via an electrical conductor that passes through the internal brace, is a simple modification of the prior art and an obvious combination of D1 and D2, and thus claim 20 is obvious as a design choice as would be recognized by one of ordinary skill in the art. 
Regarding claim 21, the additional technical feature therein is disclosed in both D1 and D2.  Figure 3 of D2 discloses that the hull comprises a plurality of internal braces (112). The choice of the number and the position of the battery packs, i.e., at least one of the plurality of battery packs substantially fills a space defined between adjacent internal braces, is a simple D1 and D2, and thus claim 21 is obvious as a design choice as would be recognized by one of ordinary skill in the art.
Regarding claim 22, the additional technical feature therein is disclosed in both D1 and D2.  Figures 1~3 of D2 disclose that the hull (104) further comprises an inner hull (corresponding to the space formed by the recessed portion of the elements 112 and 212 in Figure 3 of D2) extending over and enclosing the space defined between the plurality of internal braces (112). The choice of the shape of the brace is a simple modification of the prior art and an obvious combination of D1 and D2, and thus claim 22 is obvious as a design choice as would be recognized by one of ordinary skill in the art.
Regarding claim 23, the additional technical feature therein is disclosed in both D1 and D2. Figures 1~5 of D2 disclose that the hull cavity is segmented into hull cavity portions by longitudinal (the longitudinal structural member supporting element 224 in Figure 6 of D2) and transverse structural members (the transverse structural member supporting element 224 in Figure 6 of D2). The choice of the position of the battery packs, i.e., located in respective hull cavity portions, is a simple modification of the prior art and an obvious combination of D1 and D2, and thus claim 23 is obvious as a design choice as would be recognized by one of ordinary skill in the art.
Regarding claim 24, the additional technical feature therein is disclosed in both D1 and D2.  Figures 1 and 3 of D2 disclose that at least one of the plurality of battery packs (114) conforms to a contour of the outer hull (104) or of the inner hull (112, 212). The choice of the shapes of the hull and the battery packs conforming thereto is a simple modification of the prior art and an obvious combination of D1 and D2, and thus claim 24 is obvious as a design choice as would be recognized by one of ordinary skill in the art.
Regarding claim 25, the additional technical feature therein is disclosed in both D1 and D2.  D1 discloses that the surface of one or more battery packs (element 75, Figure 12 of D1) is cladded with at least one compliant layer (elements 84 and 85, Figure 12 of citation 1), and D2 D1 and D2, and thus claim 25 is obvious as a design choice as would be recognized by one of ordinary skill in the art.
Regarding claim 26, the additional technical feature therein is disclosed in both D1 and D2.  Figures 1 and 3 of D2 disclose that at least one of the plurality of battery packs (114) is fixed such that it lies against the outer hull or the inner hull (104). The choice of the position of the battery packs is a simple modification of the prior art and an obvious combination of D1 and D2, and thus claim 26 is obvious as a design choice as would be recognized by one of ordinary skill in the art.
Regarding claim 27, the additional technical feature therein is disclosed in both D1 and D2.  Figures 1 and 3 of D2 disclose that the least one of the plurality of battery packs (114) is fixed to an inner surface of the outer hull (104). The choice of the position of the battery packs is a simple modification of the prior art and an obvious combination of D1 and D2, and thus claim 27 is obvious as a design choice as would be recognized by one of ordinary skill in the art.
Regarding claim 28, the additional technical feature therein is disclosed in D1 and D2. Figures 1 and 3 of D2 disclose the battery packs (114). The choice of the arrangement of the battery packs, i.e., at least one of the battery packs is removably coupled to the 8 hull cavity, is a simple modification of the prior art and an obvious combination of D1 and D2, and thus claim 28 is obvious as a design choice as would be recognized by one of ordinary skill in the art.  
The rejection combines known features to achieve expected results; no unknown features or unexpected results are achieved for the claimed subject matter.



Allowable Subject Matter
7.	Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
8.	The prior art cited and not relied upon is considered pertinent to applicant’s disclosure.  The prior art disclose energy storage systems providing electrical energy to propulsion systems.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
10.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.

/Daniel V Venne/
Senior Examiner, Art Unit 3617
1/1/2022